DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 1-20 and 41-82 are cancelled. 
Claims 83-87 are new claims. 
Claims 21-40 and 83-87 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
 
Response to Arguments/Remarks
35 USC 101
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. The rejection is maintained. 

	Applicant argues on page 17-19 

Applicant's claims as amended do not recite subject matter falling within any of these groupings.

Examiner respectfully disagrees. 
The claimed limitations clearly state the steps of receiving, transforming, analyzing, comparing, identifying and determining data. These steps are mere data manipulation steps that can be performed without the use of a computer. These steps can be performed in the human mind, or by a human using a pen and paper. These steps clearly fall in the abstract idea grouping of a mental process (observations, evaluations, judgments, and opinions).  The claim limitations and specification also deal with sale of product and customers which clearly fall under the abstract idea grouping of certain methods of organizing human activity. (Sales activities/behaviors/business relations). 

	Applicant argues on page 19-21
Even if the pending claims are directed toward a judicial exception (which Applicant does not concede), they would still be patent eligible under Prong Two of Step 2A because they integrate any alleged exception into a practical application. January 2019 Guidance at 18-22. Specifically, the pending claims present additional elements that reflect "an improvement in the functioning of a computer'' and "appl[y] or use[] the judicial exception in [a] meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception."

Examiner respectfully disagrees 

The Applicant states that the claimed invention improves monitoring techniques. Monitoring techniques are not the same as improving the function of a computer. In addition, the claimed invention is merely automating a manual process. The manual process of a manager walking to a product shelf and identifying that it is empty and ascertaining the reason and making sure it does not happen again. The courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).
In addition, the claimed invention generally linking the use of the judicial exception to a particular technological environment or field of use. For example, the additional element of machine learning  (i.e., automatically executing models/algorithms in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not 

Applicant argues on page 21

In addition, the claims amount to "significantly more" than any abstract idea because the claims recite "additional elements" that are not well-understood, routine, or conventional. And the Office Action fails to prove otherwise.


Examiner respectfully disagrees. 

Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration. 

In addition, however, with respect to claims 21, 26, 28, 30, 32-33, 36, and 40, the Courts have recognized that receiving or transmitting data over a network (e.g., using the Internet to gather data)  is well-understood, routine, and conventional computer functions and, as such, do not amount to significantly more than the abstract idea, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward 

Applicant argues on page 23 

Thus, rather than reciting the steps at a high level of generality, Applicant's amended claim 21 provides a specific, discrete implementation of the alleged abstract idea. For these reasons alone, the claims amount to "significantly more" than any abstract idea.

Examiner respectfully disagrees. 

The Applicant merely recites the claimed language when stating that the claims provide significantly more. The Applicant also merely argues Bascom. The Applicant has no provided adequate reasoning on why the claimed invention amounts to significantly more. The claim invention, however, the only thing that is claimed is a system comprising a processor configured to perform the abstract idea of determining an action for reducing product shortages in a store by analyzing images collected. Unlike the claims in BASCOM, there is no inventive concept claimed here, nor is claiming a processor 

35 USC 103
Applicant’s arguments, filed 9/21/2020, with respect to 35 USC 103 have been fully considered and are persuasive. Examiner withdraws 35 USC 103 rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 and 83-87 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 21-40 and 83-87 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 21-40 and 83-87 recite a Judicial Exception. Exemplary independent claim 21 and similarly claims 36 and 40 recite the limitations of

… receive image data from a plurality of retail stores, wherein the image data is (jj) indicative of a product shortage of at least one product type relative to information describing a desired placement of products of the at least one product type on at least one store shelf and (ii) based on imaqes captured … transform the imaqe data to qenerate transformation image data by usinq a transformation function, the transformation function comprising (i) at least one of a convolution, a visual filter, or a nonlinear function and (ii) a depth calculation based on imaqe parallax -2-Application No.: 16/569,645 Attorney Docket No.: 12765.0026-00000information associated with at least one product positioned on an opposinq retail shelvinq unit; analyze the transformation image data to detect a plurality of occurrences of product shortages of the at least one product type in the plurality of retail stores and determine product shortage durations associated with the plurality of occurrences bv: comparing the transformation imaqe data to a product Quantity profile pattern, the product Quantity profile pattern havinq been qenerated by a … model, the …model havinq been trained usinq combinations of imaqes and corresponding product Quantities and determininq that the values of the transformation imaqe data match the values of the product Quantity profile pattern within a value threshold; receive employment data from the plurality of retail stores, wherein the employment data includes details about store employees that worked during shifts in which a -3-Application No.: 16/569,645 Attorney Docket No.: 12765.0026-00000 product shortage of at least one product type occurred; identify, by applvinq a second …model to the analyzed transformation image data and the employment data, at least one common factor contributing to product shortage durations of at least part of the plurality of occurrences of the product shortages of the at least one product type in the plurality of retail stores; determine an action, associated with the at least one common factor, for potentially reducing product shortage durations of future shortages of the at least one product type in the plurality of retail stores; and provide information associated with the identified action to an entity.

 These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the "at least one processor configured to" language, the claim encompasses a manager walking to a product shelf and identifying that it is empty, ascertaining the reason why (i.e., products were not delivered by supplier (chain-of-supply details, claim 26), employees didn’t show up to work (employment details/data, claim 1), etc.), and take appropriate action (i.e., obtain a different supplier (changing an element in the chain of supply, claim 27), assign/hiring a different employee (changing employment dynamics, claim 29), stocking extra products (altering restocking practices, claim 31), etc.); predicting a level of effectiveness in reducing product shortages can be done by, for example, a manager mentally ascertaining that changing the supplier will prevent future product shortages. These limitations are a mental process. The claim limitations and specification also deal with sale of product and customers which clearly fall under the 

It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, processor, interface, image capturing device, machine learning model, and non-transitory computer readable medium. 
These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	


	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe additional data that the system uses such as inventory data. In another example, the dependent claims describe how the reduction of product shortages would be addressed such as changing employment dynamics in future shifts. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 21 recites
System, communication interface, processor, image capturing device, machine learning model
Claims 22, 23, 24, 25 recite communication device. 
Claim 36 states method, however method is not considered an additional element
Claim 36 further states capturing device
Claim 40 recites non-transitory computer readable medium, processor, image capturing device, and machine learning models.
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0064, 0069, 0076 and 0079.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

In addition, the claims and the drawings (See figure 1) show receiving and transmitting data with respect to a network. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Jones (US 20160307147) Discloses methods and apparatuses for use in monitoring inventory. Some embodiments provide a product inventory evaluation apparatus, comprising: an inventory tracking unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683